Title: To James Madison from Jacquelin Ambler, [ca. 3 August] 1782
From: Ambler, Jacquelin
To: Madison, James


[ca. 3 August 1782]
I waited on the Auditors yesterday and am informed they grant Warrts. on the Treasury for the Arrears due the Delegates from the last settlement of their Accounts. If you will transmit me an Account of the Number of Days you have attended Congress, I will obtain Warrts. for the amount, at the rate of 8 Dollars per day, and use my best endeavors to convert a part at least of them into Cash & remit you. On another enquiry at the Auditors Office I find nothing more than two transcripts of Accounts from you which remain unsettled by them, & they seem to think must still remain so; this being the case, I apprehend you can do no more than commence the Account of your attendance from the period when your expences were discharged by remittances from hence. It will give me real satisfaction to serve you in this or any other business you may have to transact here; I hope, therefore, you will command me freely.
We are all impatient here to know what is become of the Squadron of french Men of War which passed by some days since. No report but what the Papers of to day give us.
(Turn Over) Yours affectly
J. Ambler

entŕe nouś.

